DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 32-45, 53, 56-72 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/07/2021.
Applicant’s election without traverse of 46-52, 54-55 in the reply filed on 06/07/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 46-51, 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thirion et al. (US20120085467A1) in view of Bocharova et al. (US20150122377A1) 
Regarding Claim 46, Thirion teaches a hot stamped coated steel component (abstract) with a composition [0057] which reads on or closely overlaps with the claimed composition for the following elements: 
Element
Claimed Range (%)
Prior Art Range (%)
C
0.04-0.38
0.04-0.10
Mn
0.40-3
0.80-2.00
Si
0.005-0.70
0-0.30
Al
0.005-0.1
0.010-0.070
Cr
0.001-2
0-0.100
Ni
0.01-2
0-0.100
Ti
0.001-0.2
0.03-0.080
Nb
0-0.1
0.015-0.10
B
0-0.010
0
N
0.0005-0.010
0-0.009
S
0.0001-0.05
0-0.005
P
0.0001-0.1
0-0.030

0-0.65
0-0.100
W
0-0.3
0
Ca
0-0.006
0-0.006
Fe
Balance
Balance


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding the limitation of the hot rolled sheet having a structure consisting of ferrite and pearlite, Thirion teaches the hot stamped part is hot rolled (abstract) and in an embodiment, teaches the microstructure is composed of ferrite-pearlite [0080]; 
Regarding the limitation of the Al/Al-alloy having a thickness of 10-33 microns, Thirion teaches the Al alloy based coating has a thickness of 15-50 microns [0016] overlapping with the claimed range. In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I));
Regarding the limitation of the hot roll steel sheet having a depth of intergranular oxidation of less than 4 microns, Thirion teaches the sheet is hot rolled, but is silent as to the step of coiling at a temperature of 555 C or less, which applicant discloses in Table 3 as being critical to the claimed property of controlling the intergranular oxidation depth to 4 microns or less in Table 4. However, Bocharova teaches a method of forming a steel with a composition 
Regarding Claim 47, Thirion teaches a hot stamped coated steel component (abstract) with a composition [0057] which reads on or closely overlaps with the claimed composition for the following elements: 
Element
Claimed Range (%)
Prior Art Range (%)
Ni
0.001-0.1
0-0.100
Fe
Balance
Balance


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)
Regarding Claim 48, Thirion teaches a hot stamped coated steel component (abstract) with a composition [0057] which reads on or closely overlaps with the claimed composition for the following elements: 
Element
Claimed Range (%)
Prior Art Range (%)
Mn
0.5-3
0.80-2.00
Si
0.005-0.50
0-0.30
Cr
0.001-1
0-0.100
Ni
0.01-0.1
0-0.100
Mo
0-0.1
0-0.100
Fe
Balance
Balance


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). (See Claim 46 rejection for additional element limitations)
Regarding Claim 49, Thirion teaches a hot stamped coated steel component (abstract) with a composition [0057] which reads on or closely overlaps with the claimed composition for the following elements: 
Element
Claimed Range (%)
Prior Art Range (%)
C
0.075-0.38
0.04-0.10


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)
Regarding Claim 50, Thirion teaches a hot stamped coated steel component (abstract) with a composition [0057] which reads on or closely overlaps with the claimed composition for the following elements: 
Element
Claimed Range (%)
Prior Art Range (%)
C
0.04-0.10
0.04-0.10
Mn
0.8-2.0
0.80-2.00
Si
0.005-0.30
0-0.30
Al
0.010-0.070
0.010-0.070
Cr
0.001-0.10
0-0.100
Ni
0.001-0.10
0-0.100
Ti
0.03-0.08
0.03-0.080
Nb
0.015-0.1
0.015-0.10
N
0.0005-0.009
0-0.009
S
0.0001-0.005
0-0.005
P
0.0001-0.030
0-0.030
Mo
0-0.1
0-0.100
Ca
0-0.006
0-0.006
Fe
Balance
Balance


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)
Regarding Claim 51, Thirion teaches a hot stamped coated steel component (abstract) with a composition [0057] which reads on or closely overlaps with the claimed composition for the following elements: 
Element
Claimed Range (%)
Prior Art Range (%)
C
0.062-0.095
0.04-0.10
Mn
1.4-1.9
0.80-2.00
Si
0.2-0.5
0-0.30
Al
0.020-0.070
0.010-0.070
Cr
0.02-0.10
0-0.100
N
0.0005-0.009
0-0.009
S
0.0001-0.003
0-0.005
P
0.0001-0.02
0-0.030
Fe
Balance
Balance


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
The following claimed ranges for the claimed combination of elements lie inside or overlap with the calculated range taught by the prior art in [0057]: 
Element
Claimed Range (%)
Prior Art Range (%)
C + Mn +Si+ Cr
1.5-2.7
0.84-2.5
Nb+Ti
0.044-0.09
0.045-0.108

(3.4 x N) to (8 x N)
for prior art range of N of 0-0.009, this equals 0-0.072
0.003-0.008


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding the claim limitation of 0.0005-0.004 B, while Thirion teaches an embodiment, where B is present in a range of 0.0005-0.08% for a higher C composition [0056], Thirion is silent as to the content of B in the current embodiment of [0057] relied upon in the present rejection. However, Bocharova teaches a hot press formed steel composition similar to that of Thirion (Abstract), and teaches B can be added in a range of 0.0008-0.002% for the purpose of increasing the strength of the steel sheet [0023]; therefore it would have been obvious to one of ordinary skill in the art to add B in the claimed range to the steel of Thirion for the purpose of improving steel strength. 
Regarding Claim 54 and the claim limitation of an intermetallic layer having a thickness of 15 microns or lower, applicant specifies that in order to ensure the coating thickness is within 10 to 33 microns, the thickness of the intermetallic layer formed during coating must remain lower than 15 microns[00158]; however, since the prior art already teaches the coating thickness has a length of 25 microns, and since the hot rolled coated steel is hot stamped in a similar way, See MPEP 2112.01(I)).

Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thirion et al. in view of Bocharova et al. as applied to Claim 46 above, in further view of Akamatsu et al. (JP2005205477A)
Regarding Claim 51, Thirion teaches a hot stamped coated steel component (abstract) with a composition [0057] which reads on or closely overlaps with the claimed composition for the following elements: 
Element
Claimed Range (%)
Prior Art Range (%)
C
0.062-0.095
0.04-0.10
Mn
1.4-1.9
0.80-2.00
Si
0.2-0.5
0-0.30
Al
0.020-0.070
0.010-0.070
Cr
0.02-0.10
0-0.100
N
0.0005-0.009
0-0.009
S
0.0001-0.003
0-0.005
P
0.0001-0.02
0-0.030
Fe
Balance
Balance


prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
The following claimed ranges for the claimed combination of elements lie inside or overlap with the calculated range taught by the prior art in [0057]: 
Element
Claimed Range (%)
Prior Art Range (%)
C + Mn +Si+ Cr
1.5-2.7
0.84-2.5
Nb+Ti
0.044-0.09
0.045-0.108
Ti
(3.4 x N) to (8 x N)
for prior art range of N of 0-0.009, this equals 0-0.072
0.003-0.008


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding the claim limitation of 0.0005-0.004 B, while Thirion teaches an embodiment, where B is present in a range of 0.0005-0.08% for a higher C composition [0056], Thirion is silent as to the content of B in the current embodiment of [0057] relied upon in the present rejection. However, Akamatsu teaches a hot press formed steel composition for ferrite and pearlite with a composition similar to that of Thirion (Abstract), and teaches B can be added in a range of 0.0002-0.1% for the purpose of increasing the strength of the steel sheet [0018]; therefore it would have been obvious to one of ordinary skill in the art to add B in the claimed range to the steel of Thirion for the purpose of improving steel strength. 

Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thirion et al. in view of Bocharova et al. as applied to Claim 46 above, in further view of Maki et al. (US20140030544A1).
Regarding Claim 55, Akamatsu does not teach the claim limitation of adding a Zn plating layer of 1.1 microns to the Al plating layer. However, Maki teaches a method of hot stamping a high strength steel part with an Al-plating layer of 10-50 microns, and a controlled intermetallic layer of 3-20 microns (abstract) wherein a Zn layer is added to the Al plating layer for the purpose of improving lubricity, and to prevent segregation so as to enable uniform thickness of the Al plating layer [0072]; although Maki does not teach the thickness of the Zn layer explicitly, Maki teaches an amount of Zinc deposited of 0.5-3 g/m2 for a total plating deposition of 80-160 g/m2, where the average total plating thickness is 14-29 microns (Table 5), assuming the thickness is directly proportional to the mass per area deposited, the Zn thickness is estimated to be around 0.09-0.6 microns thick. Therefore, it would have been obvious to one of ordinary skill in the art to plate the Al plating layer with a thin layer of Zn in the claimed range for the purpose of improving lubricity, and prevent segregation so as to enable uniform thickness of the Al plating layer. 


Claims 46-48, 50, 52, 54Akamatsu et al. in view of Bocharova et al. 
Regarding Claim 46, Akamatsu teaches a hot stamped coated steel component (abstract) with a composition which reads on or overlaps/encompasses the claimed composition for the following elements: 
Element
Claimed Range (%)
Prior Art Range (%)
C
0.04-0.38
0.1-0.4 (Claim 1)
Mn
0.4-3
2-4 (Claim 1)
2.1-3.1 (Table 1)
Si
0.005-0.7
0-0.5 (Claim 1)
0.07-0.23 (Table 1)
Al
0.005-0.1
0.005-0.1 (Claim 1)
Cr
0.001-2
0.005-3 (Claim 3)
0-1.5 (Table 1)
Ni
0.01-2
0.005-5 (Claim 3)
0-1 (Table 1)
Ti
0.001-0.2
0.001-3 (Claim 1)
0.02-0.05 (Table 1)
Nb
0-0.1
0.01-3 (Claim 4) 
0-0.04 (Table 1)
B
0-0.010
0.0002-0.1 (Claim 1)
0.0011-0.0022 (Table 1)
N
0.0005-0.010
0-0.01 (Claim 1)
0.0031-0.0062 (Table 1)
S
0.0001-0.05
0-0.05 (Claim 1)
0.002-0.0035 (Table 1)
P
0.0001-0.1
0-0.1 (Claim 1)
0.006-0.09 (Table 1)
Mo
0-0.65
0
W
0-0.3
0-0.005-3.0 (Claim 4)
0-0.01 (Table 1)
Ca
0-0.006
0
Fe
Balance
Balance


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 

Regarding the limitation of the hot roll steel sheet having a depth of intergranular oxidation of less than 4 microns, Akamatsu teaches the sheet is hot rolled [0037], but is silent as to the step of coiling at a temperature of 555 C or less, which applicant discloses in Table 3 as being critical to the claimed property of controlling the intergranular oxidation depth to 4 microns or less in Table 4. However, Bocharova teaches a method of forming a steel with a composition similar to that of Akamatsu (abstract), and teaches coiling after hot rolling in a temperature range of 480-650 C, and may be pickled to remove scale as well for the purpose of reducing grain boundary oxidation [0036-0037], specifically teaching a coiling range of 490-550 C (Table 2, Examples I-III, V, VII); and teaches grain boundary oxidation is undesired and negatively influences the surface of a steel product [0018]. Therefore, it would have been obvious to one of ordinary skill in the art to control coiling temperature in a range similar to the disclosed range for the purpose of reducing the amount of grain boundary oxidation present so as to improve the surface condition of the steel product before hot stamping. 
Regarding Claim 47, Akamatsu teaches a hot stamped coated steel component (abstract) with a composition which reads on or overlaps/encompasses the claimed composition for the following elements: 

Claimed Range (%)
Prior Art Range (%)
Ni
0.01-0.1
0.005-5 (Claim 3)
0-1 (Table 1)
Fe
Balance
Balance


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). (See Claim 46 rejection for additional limitations)
Regarding Claim 48, Akamatsu teaches a hot stamped coated steel component (abstract) with a composition which reads on or overlaps/encompasses the claimed composition for the following elements: 

Element
Claimed Range (%)
Prior Art Range (%)
Mn
0.5-3
2-4 (Claim 1)
2.1-3.1 (Table 1)
Si
0.005-0.50
0-0.5 (Claim 1)
0.07-0.23 (Table 1)
Cr
0.001-1
0.005-3 (Claim 3)
0-1.5 (Table 1)
Ni
0.01-0.1
0.005-5 (Claim 3)
0-1 (Table 1)
Mo
0-0.1
0
Fe
Balance
Balance


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)
Regarding Claim 50, Akamatsu teaches a hot stamped coated steel component (abstract) with a composition [0057] which reads on or closely overlaps with the claimed composition for the following elements: 
Element
Claimed Range (%)
Prior Art Range (%)
C
0.04-0.10
0.1-0.4 (Claim 1)
Mn
0.8-2.0
2-4 (Claim 1)
2.1-3.1 (Table 1)
Si
0.005-0.30
0-0.5 (Claim 1)
0.07-0.23 (Table 1)
Al
0.010-0.070
0.005-0.1 (Claim 1)
Cr
0.001-0.10
0.005-3 (Claim 3)
0-1.5 (Table 1)
Ni
0.001-0.10
0.005-5 (Claim 3)
0-1 (Table 1)
Ti
0.03-0.08
0.001-3 (Claim 1)
0.02-0.05 (Table 1)
Nb
0.015-0.1
0.01-3 (Claim 4) 
0-0.04 (Table 1)
N
0.0005-0.009
0-0.01 (Claim 1)
0.0031-0.0062 (Table 1)
S
0.0001-0.005
0-0.05 (Claim 1)
0.002-0.0035 (Table 1)
P
0.0001-0.030
0-0.1 (Claim 1)
0.006-0.09 (Table 1)
Mo
0-0.1
0
Ca
0-0.006
0
Fe
Balance
Balance


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 52, Akamatsu teaches a hot stamped coated steel component (abstract) with a composition which reads on or overlaps/encompasses the claimed composition for the following elements: 

Claimed Range (%)
Prior Art Range (%)
C
0.15-0.38
0.1-0.4 (Claim 1)
Mn
0.5-3
2-4 (Claim 1)
2.1-3.1 (Table 1)
Si
0.1-0.5
0-0.5 (Claim 1)
0.07-0.23 (Table 1)
Al
0.005-0.1
0.005-0.1 (Claim 1)
Cr
0.01-1
0.005-3 (Claim 3)
0-1.5 (Table 1)
Ti
0.001-0.2
0.001-3 (Claim 1)
0.02-0.05 (Table 1)
B
0.0005-0.010
0.0002-0.1 (Claim 1)
0.0011-0.0022 (Table 1)
N
0.0005-0.010
0-0.01 (Claim 1)
0.0031-0.0062 (Table 1)
S
0.0001-0.05
0-0.05 (Claim 1)
0.002-0.0035 (Table 1)
P
0.0001-0.1
0-0.1 (Claim 1)
0.006-0.09 (Table 1)
Fe
Balance
Balance


In the case where a claimed range overlaps or lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 54 and the claim limitation of an intermetallic layer having a thickness of 15 microns or lower, applicant specifies that in order to ensure the coating thickness is within 10 to 33 microns, the thickness of the intermetallic layer formed during coating must remain lower than 15 microns[00158]; however, since the prior art already teaches the coating thickness has a length of 25 microns, and since the hot rolled coated steel is hot stamped in a similar way, one of ordinary skill in the art would expect a similar intermetallic layer to form See MPEP 2112.01(I)). 

Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akamatsu et al. in view of Bocharova et al. as applied to Claim 46 above, in further view of Maki et al.
Regarding Claim 55, Akamatsu does not teach the claim limitation of adding a Zn plating layer of 1.1 microns to the Al plating layer. However, Maki teaches a method of hot stamping a high strength steel part with an Al-plating layer of 10-50 microns, and a controlled intermetallic layer of 3-20 microns (abstract) wherein a Zn layer is added to the Al plating layer for the purpose of improving lubricity, and to prevent segregation so as to enable uniform thickness of the Al plating layer [0072]; although Maki does not teach the thickness of the Zn layer explicitly, Maki teaches an amount of Zinc deposited of 0.5-3 g/m2 for a total plating deposition of 80-160 g/m2, where the average total plating thickness is 14-29 microns (Table 5), assuming the thickness is directly proportional to the mass per area deposited, the Zn thickness is estimated to be around 0.09-0.6 microns thick. Therefore, it would have been obvious to one of ordinary skill in the art to plate the Al plating layer with a thin layer of Zn in the claimed range for the purpose of improving lubricity, and prevent segregation so as to enable uniform thickness of the Al plating layer. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736